Citation Nr: 1104533	
Decision Date: 02/04/11    Archive Date: 02/14/11

DOCKET NO.  07-39 545	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for a right shoulder 
rotator cuff tear.

2.  Entitlement to service connection for a right knee disorder.

3.  Entitlement to service connection for a left knee disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

D.S. Lee, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1981 to February 
1987 and also subsequently served as a member of the United 
States National Guard and Reserve Service until his retirement in 
2004.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a May 2006 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama, which among other issues, denied service 
connection for right shoulder tendonitis, service connection for 
swelling of the right knee, and service connection for swelling 
of the left knee.  The Board has recharacterized the issues on 
appeal, as fashioned above, in order to more accurately reflect 
the Veteran's claimed disabilities.

Following a timely appeal as to those issues, the Veteran 
testified at a video conference hearing held from the Montgomery 
RO in November 2010.  At the Veteran's request, the appellate 
record was held open for an additional 60 days from the date of 
the hearing to allow him to submit additional private treatment 
records in support of his claim.  No records were received by VA 
during that time.

The Board notes that the Veteran's appeal also initially included 
the issues of entitlement to service connection for a right great 
toe disorder, service connection for degenerative disk disease of 
the lumbar spine, and entitlement to a higher initial rating for 
service-connected keloid scar at the base of the skull.  These 
issues were withdrawn by the Veteran at his video conference 
hearing, and accordingly, are not before the Board on appeal.

The issue of the Veteran's entitlement to service connection for 
a left knee disorder is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  During active duty for training (ACDUTRA) in June 2004, the 
Veteran sustained a right shoulder injury.

2.  The Veteran has a current diagnosis of a right shoulder 
rotator cuff tear.

3.  The evidence, on balance, shows that the Veteran's right 
shoulder rotator cuff tear is etiologically related to his active 
duty service or ACDUTRA.

4.  During his active duty service, the Veteran sustained an 
acute injury to his right knee.

5.  The evidence does not show the presence of a current right 
knee disability.


CONCLUSIONS OF LAW

1.  Resolving reasonable doubt in the Veteran's favor, the 
criteria for service connection for a right shoulder rotator cuff 
tear have been met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 
(West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303, 
3.304, 3.310 (2010).

2.  The criteria for service connection for a right knee disorder 
have not been met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 
(West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303, 
3.304, 3.310 (2010).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

VA's duties to notify and assist claimants in substantiating a 
claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5107, 5126 and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a).

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and his or 
her representative, if any, of any information, and any medical 
evidence or lay evidence that is necessary to substantiate the 
claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); see also 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In accordance 
with 38 C.F.R. § 3.159(b)(1), proper notice must inform the 
claimant of any information and evidence not of record (1) that 
is necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  
Notice should be provided to a claimant before the initial 
unfavorable decision on a claim.  Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).

Compliant notice must be provided to a claimant before the 
initial unfavorable decision on a claim for VA benefits by the 
agency of original jurisdiction (in this case, the RO and the 
AMC).  See Pelegrini v. Principi, 18 Vet. App. 112 (2004); see 
also Disabled American Veterans v. Secretary of Veterans Affairs, 
327 F.3d 1339 (Fed. Cir. 2003).  However, the notice requirements 
may, nonetheless, be satisfied if any errors in the timing or 
content of such notice are not prejudicial to the claimant.  Id.

Insofar as the issue of the Veteran's entitlement to service 
connection for a right shoulder rotator cuff tear, the Board has 
considered whether VA has fulfilled its notification and 
assistance requirements under 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 and 38 C.F.R. § 3.159.  Nevertheless, 
given the favorable action taken below with respect to that 
issue, no further notification or assistance in developing the 
facts pertinent to this limited matter is required at this time.  
Indeed, any such action would result only in delay.
Insofar as the Veteran's claim of service connection for a right 
knee disability, the Veteran was notified of the information and 
evidence needed to substantiate his claim in an October 2004 
notice letter.  That claims were subsequently adjudicated for the 
first time in the RO's May 2006 rating decision.  Additionally, 
in a June 2006 letter, the Veteran was also notified that a 
disability rating and an effective date for the award of benefits 
are assigned in cases where service connection is warranted.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Following 
an additional period of time in which the Veteran was afforded a 
reasonable opportunity to respond to the June 2006 letter, the 
Veteran's claim was readjudicated in a December 2007 Supplemental 
Statement of the Case.  This course of corrective action fulfills 
VA's notice requirements.  See Mayfield v. Nicholson, 499 F.3d 
1317 (Fed. Cir. 2007).

In addition, VA has fulfilled its duty to assist in obtaining 
identified and available evidence needed to substantiate a claim.  
The Veteran's service treatment records and identified private 
treatment records have been obtained.
 
Insofar as the Veteran's claim of service connection for a right 
knee disability, the Board recognizes that the Veteran has not 
yet been afforded a VA examination.  Under 38 U.S.C.A. 
§ 5103A(d), a VA medical examination is to be afforded where such 
an examination "is necessary to make a decision on the claim."  
A VA examination is "necessary" where the evidence, taking into 
consideration all information and lay or medical evidence:  (1) 
contains competent evidence that the veteran has a current 
disability, or persistent or recurrent symptoms of disability; 
and (2) indicates that the disability or symptoms may be 
associated with the veteran's active military, naval, or air 
service; and (3) does not contain sufficient medical evidence 
for VA to make a decision on the claim.  In the absence of 
evidence showing the existence of a current right knee 
disability, a VA examination is not necessary in this case.

Overall, there is no evidence of any VA error in notifying or 
assisting the Veteran that reasonably affects the fairness of 
this adjudication.


II.  Applicable Laws and Regulations for Service Connection, 
Generally

Generally, service connection may be granted for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  
Service connection requires competent evidence showing: (1) the 
existence of a present disability; (2) in-service incurrence or 
aggravation of a disease or injury; and (3) a causal relationship 
between the present disability and the disease or injury incurred 
or aggravated during service.  Shedden v. Principi, 381 F.3d 
1163, 1167 (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. 
App. 498 (1995).  For the showing of chronic disease in service, 
there is required a combination of manifestations sufficient to 
identify the disease entity and sufficient observation to 
establish chronicity at the time.  If chronicity in service is 
not established, a showing of continuity of symptoms after 
discharge is required to support the claim.  38 C.F.R. § 
3.303(b).  Service connection may also be granted for any disease 
diagnosed after discharge when all of the evidence establishes 
that the disease was incurred in service.  38 C.F.R. § 3.303(d).

III.  Service Connection for Right Shoulder Rotator Cuff Tear

At his November 2010 video conference hearing, the Veteran 
testified that he sustained a right shoulder injury during 
reserve training in the summer of 2004.

Consistent with the Veteran's testimony, service treatment 
records in the claims file indicate that, in June 2004, the 
Veteran was treated for burning strain-like right shoulder pain 
sustained during ACDUTRA.  An examination at that time revealed 
limited and painful motion of the shoulder.  The Veteran was 
diagnosed with an acute shoulder strain.  Subsequent service 
treatment records reflect that the Veteran returned for follow-up 
of his right shoulder in July 2004.  At that time, he continued 
to report right anterior shoulder pain.  His diagnosis was 
changed to right shoulder tendonitis, and he was instructed to 
return in four weeks or earlier as needed.  Subsequent service 
treatment records, however, do not indicate further in-service 
treatment for the right shoulder.

Private treatment records from Dr. R.G. reflect ongoing 
complaints of right shoulder pain following service in the middle 
of January 2005.  No specific diagnosis was made at that time.

Subsequent treatment records from late January 2005 indicate that 
the Veteran was involved in a non-service related high-speed 
collision in which his automobile was rear-ended.  At that time, 
the Veteran reported that his right shoulder pain had worsened.  
A February 2005 treatment record from Advanced Orthopedic 
Surgical Specialists reflects the opinion that the Veteran's 
right shoulder pain had become acutely exacerbated by the 
Veteran's January 2005 motor vehicle accident.  A March 2005 
treatment record from Dr. R.G. reflects ongoing complaints of 
moderately severe right shoulder pain which became more acute 
after the motor vehicle accident.

At an October 2005 VA examination, the Veteran asserted that the 
January 2005 motor vehicle accident caused his in-service right 
shoulder injury to be "re-aggravated."  X-rays of the shoulder 
showed slight narrowing of the subacromial space.  An MRI 
revealed abnormal fluid in the subacromial subdeltoid bursa with 
probable tendinitis.  The examiner opined that the fluid present 
in the MRI is indicative of an acute inflammation of the right 
shoulder.  The examiner further observed that the absence of 
treatment records from June 2004 through January 2005 indicate 
the absence of chronic problems or further treatment for the 
right shoulder.  Based upon these findings, the examiner 
concluded that it is as likely as not that the January 2005 motor 
vehicle accident caused a new injury to the Veteran's right 
shoulder.

Private treatment records from September 2006 reveal that the 
Veteran underwent surgery on his right shoulder.  The operative 
record reflects that the surgery confirmed the existence of a 
small anterior full thickness tear of the right rotator cuff.

Based upon the foregoing evidence, the Board finds that the 
evidence is in relative equipoise as to the question of whether 
the Veteran's right shoulder rotator cuff tear is etiologically 
related to his in-service injury of June 2004.  In this regard, 
the Board notes that the Veteran's claim is supported largely by 
his own assertions of continuity of symptomatology, as the 
private treatment records submitted to date do not contain any 
opinions as to etiology.  Nonetheless, the Veteran's assertions 
are conflicted only by the opinions expressed by the VA examiner 
in the October 2005 report.  The VA examiner's findings overlook 
that, consistent with the Veteran's assertions of continuity, the 
Veteran had already been treating his right shoulder in July 2004 
and again in January 2005, before his motor vehicle accident.  
Additionally, although the examiner's etiology opinion is based 
largely upon his observation that the claims file did not contain 
any records of treatment from June 2004 through January 2005, the 
Board is not convinced that the absence of treatment during that 
brief seven month period is indicative of the absence of a 
continuing right shoulder disorder.  Finally, the Board notes 
that the VA examination failed to note the rotator cuff tear 
which was confirmed by the Veteran's September 2006 surgery.  
Given that the VA examiner's etiology opinion appears to be based 
upon an incomplete diagnosis, the reliability of the examiner's 
etiology opinion appears to be questionable.  For these reasons, 
the Board finds that the probative weight of the etiology opinion 
expressed in the October 2005 VA examination report is 
compromised.  Hence, the Board finds that the Veteran's 
assertions as to continuity of symptoms since service are 
credible.

Under the circumstances, the Board finds that service connection 
for a right shoulder rotator cuff tear is warranted in this case.  
To that extent, this appeal is granted.

IV.  Service Connection for Right Knee Disorder

Through his November 2010 hearing testimony, the Veteran argues 
that he has incurred a current right knee disability as a result 
of wear and tear during service.  In support of this argument, he 
testified that he worked during service as a supply clerk and was 
required to walk up and down ladders and on steel floors.  He 
further testified that he sought treatment during service for his 
right knee on multiple occasions.

A review of the service treatment records reveals that the 
Veteran was treated on one occasion during service for right knee 
complaints in February 1982.  At that time, he reported that he 
had injured his right knee one year before, but does not describe 
how the injury occurred.  An examination at that time revealed 
swelling and pain to touch over the right knee, but no torn 
muscles or ligaments.  At that time, the Veteran was diagnosed 
with a badly sprained knee.  A January 1987 separation 
examination report reflects that a clinical examination of the 
lower extremities was normal.  No complaints relative to the 
right knee are noted in the separation examination report.  
Treatment records relating to treatment during the period of the 
Veteran's reserve service also do not document any right knee 
complaints.
 
Similarly, post-service treatment records through April 2010 also 
do not indicate any complaints of right knee symptoms, nor are 
there any records indicating any treatment for the right knee.  
Although the Veteran testified at his hearing that he received 
private treatment for both knees beginning in the early 1990s, he 
has not been able to produce any evidence of such treatment.

Based upon the evidence, the Board does not find the Veteran to 
be entitled to service connection for a right knee disability.  
Although the Board recognizes that the Veteran is competent to 
testify as to the continuity of right knee symptoms, it is still 
required to render a finding as to the credibility of the 
Veteran's assertions.  See, Coburn v. Nicholson, 19 Vet. App. 
427, 433 (2006).  In that regard, the Veteran's assertions are 
contradicted by the absence of in-service treatment for the right 
knee after February 1982, the normal clinical findings at the 
January 1987 separation examination, the complete absence of any 
post-service treatment for the right knee, and the absence of any 
mention of right knee symptoms at any time since February 1982.  
Under the circumstances, the Board does not find that the 
Veteran's assertions of continuity of right knee symptoms are 
credible.

Overall, the preponderance of the evidence is against the 
Veteran's claim of service connection for a right knee 
disability, and this claim must be denied.  In reaching this 
determination, the Board again acknowledges that VA is 
statutorily required to resolve the benefit of the doubt in favor 
of the Veteran when there is an approximate balance of positive 
and negative evidence regarding the merits of an outstanding 
issue.  That doctrine, however, is not applicable in this case 
because the preponderance of the evidence is against the 
Veteran's claim for service connection for a right knee disorder.  
See Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); 38 U.S.C.A. 
§ 5107(b).

ORDER

Service connection for a right shoulder rotator cuff tear is 
granted.

Service connection for a right knee disorder is denied.


REMAND

The Veteran contends that he has incurred a left knee disability 
as a result of wear and tear during active duty service.  Service 
treatment records reveal that the Veteran did seek treatment for 
his left knee on multiple occasions.  In June 1981, he reported 
left knee pain as a result of trauma to the knee.  An examination 
of the knee revealed effusion at the patella.  In August 1983, 
the Veteran was diagnosed with left knee pain secondary to 
walking on steel.  In June 1985, he was treated for reports of 
left knee swelling after exercise and locking symptoms in the 
knee while walking.  At that time, he was given a provisional 
diagnosis of a torn left meniscus.  Although further treatment 
for the left knee was ordered, the service treatment records do 
not indicate any further treatment during service for the left 
knee.

Post-service treatment records reveal that the Veteran has 
treated in May 2006 for an inflammation of the left knee.  In 
April 2010, the Veteran returned for further treatment of his 
left knee.  The corresponding treatment record indicates that the 
Veteran has mild osteoarthritis of the weight bearing joints.  An 
examination of the left knee at that time did reveal decreased 
motion in the left knee, marked by pain and stiffness.

The Veteran has not yet been afforded a VA examination to 
determine the nature and etiology of his claimed left knee 
disability.  In view of the Veteran's assertions, which are 
supported by service treatment records and post-service clinical 
findings in his left knee, a VA examination is necessary in this 
case.

Accordingly, the case is REMANDED for the following action:

1.  A letter should be sent to the Veteran 
explaining, in terms of 38 U.S.C.A. §§ 5103 
and 5103A, the need for additional evidence 
regarding his claim for service connection 
for a left knee disability.  This letter 
must also inform the Veteran about the 
information and evidence that is necessary 
to substantiate his claim and provide 
notification of both the type of evidence 
that VA will seek to obtain and the type of 
evidence that is expected to be furnished 
by the Veteran.  The Veteran should also be 
notified that efforts are being undertaken 
to schedule a new VA examination to 
determine the nature and etiology of his 
claimed left knee disability.

The Veteran should also be provided a VA 
21-4142 release and be requested to 
identify on the release the name(s) and 
address(es) of any VA or private treatment 
providers who have provided treatment for 
his left knee since April 2010.

2.  The RO should obtain all records of 
medical treatment that are identified by 
the Veteran on the VA 21-4142 release.  All 
records obtained pursuant to this request 
must be included in the Veteran's claims 
file.  If the search for such records 
yields negative results, documentation to 
that effect should be included in the 
claims file.

3.  Then, the Veteran should be afforded a 
VA examination, with an appropriate 
examiner, to determine the nature and 
etiology of the claimed left knee 
disability.  The Veteran's claims file must 
be made available to the examiner prior to 
the examination, and the examiner must 
review the entire claims file in 
conjunction with the examination.  

All tests and studies deemed necessary by 
the examiner should be performed.  Based on 
a review of the claims file and the 
clinical findings of the examination, the 
examiner is requested to provide a 
diagnosis corresponding to the claimed left 
knee disorder.  The examiner is also 
requested to offer an opinion as to whether 
it is at least as likely as not (e.g., a 
50 percent or greater probability) that the 
diagnosed left knee disorder is 
etiologically related to the Veteran's 
period of active service.  

A complete rationale, including a 
discussion of all relevant evidence in the 
claims file and supporting medical 
principles, should be given for all 
opinions and conclusions, expressed in a 
typewritten report.

4.  After completion of the above 
development, the Veteran's claim of 
entitlement to service connection for a 
left knee disorder should be readjudicated.  
If the determination remains adverse to the 
Veteran, he and his representative should 
be furnished with a Supplemental Statement 
of the Case and given an opportunity to 
respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



______________________________________________
MICHAEL MARTIN
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


